STATE OF WEST VIRGINIA
                           SUPREME COURT OF APPEALS

Omega Thomas,
Plaintiff Below, Petitioner
                                                                                     FILED
vs.)   No. 19-0349 (Cabell County 18-C-204)                                      March 26, 2021
                                                                                 EDYTHE NASH GAISER, CLERK
                                                                                 SUPREME COURT OF APPEALS
Corey Davis, individually,                                                           OF WEST VIRGINIA
and in his capacity as a Police Officer
and the City of Milton,
Defendants Below, Respondents


                               MEMORANDUM DECISION


       Petitioner Omega Thomas, by Counsel Ashley M. Lockwood, appeals the granting of
summary judgment in favor of the defendants by the Cabell County Circuit Court on March 4,
2019. Corey Davis (“Officer Davis”) and the City of Milton (“the City”), by Counsel Duane J.
Ruggier II and Evan S. Olds, filed a timely response in support of the circuit court’s Order. Before
this Court, Mr. Thomas argues that Officer Davis is not entitled to summary judgment because the
West Virginia Governmental Tort Claims and Insurance Reform Act (“the Act”), West Virginia
Code § 29-12-A-1 et seq., should not apply to preclude liability for Officer Davis because his acts
were reckless and wanton, subjecting him to liability under the Act.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these reasons,
a memorandum decision affirming the order of the circuit court is appropriate under Rule 21 of
the Rules of Appellate Procedure.

       On March 31, 2016, Officer Corey Davis was driving his City of Milton Police Department
vehicle on Route 60, in Cabell County. Petitioner, was also travelling on Route 60 on that day,
stopped his vehicle at the intersection of Route 60 and Hidden Brook Way. As petitioner waited
to make a left turn onto Hidden Brook Way, Officer Davis crashed his police car into the rear of
his vehicle. The collision occurred during daylight hours with clear visibility and dry conditions.
Officer Davis admitted that he had been looking at his in-car terminal prior to the accident. Once
Officer Davis focused on the road, he noticed petitioner’s blinker and slammed on his breaks, but
he was unable to stop from rear-ending petitioner’s vehicle. At the time of the crash, Officer Davis
was driving approximately 55-60 miles per hour in a 55-mile-per-hour zone. The West Virginia
                                                 1
Uniform Traffic Crash Report, filled out by the Cabell County Sheriff’s Office after the accident,
noted that Officer Davis was distracted by an electronic device. However, the report did not state
that Officer Davis committed a violation of West Virginia’s reckless driving statutes.

        On April 12, 2018, Mr. Thomas filed a complaint in the Circuit Court of Cabell County
alleging negligence, negligent and intentional infliction of emotional distress, and negligent
entrustment against Officer Davis and the City. The City and Officer Davis responded by claiming
immunity from liability under the Act and filed a motion for summary judgment. Following a
hearing on August 24, 2018, the circuit court entered an order dated March 4, 2019, granting
summary judgment to both the City and Officer Davis. 1 The circuit court concluded that Officer
Davis was immune from suit under the Act and that the exceptions outlined in West Virginia Code
§ 29-12A-5(b) did not apply under the evidence presented before the court. Petitioner now appeals
to this Court.

       Our consideration of the instant proceeding is guided by many principles. First, the City
and Officer Davis moved for summary judgment based upon their claims that they are immune
from suit for petitioner’s injuries. With regard to immunity claims, we previously have recognized
that

                [a]n assertion of . . . immunity should be heard and resolved prior to
                any trial because, if the claim of immunity is proper and valid, the
                very thing from which the defendant is immune – a trial – will absent
                a pretrial ruling occur and cannot be remedied by a later appeal.

Hutchison v. City of Huntington, 198 W. Va. 139, 149 n.13, 479 S.E.2d 649, 659 n.13 (1996).
Accord Mitchell v. Forsyth, 472 U.S. 511, 526, 105 S. Ct. 2806, 2815, 86 L. Ed. 2d 411 (1985)
(“The entitlement [not to stand trial] is an immunity from suit rather than a mere defense to liability;
and like an absolute immunity, it is effectively lost if a case is erroneously permitted to go to trial.”
(emphasis in original)); Hutchison, 198 W. Va. at 148, 479 S.E.2d at 658 (“Immunities under West
Virginia law are more than a defense to a suit in that they grant governmental bodies and public
officials the right not to be subject to the burden of trial at all. The very heart of the immunity
defense is that it spares the defendant from having to go forward with an inquiry into the merits of
the case[.]” (citation omitted)). In this vein, we specifically have held that


        1
         The circuit court found and concluded that the parties do not dispute that the City of
Milton is entitled to workers’ compensation immunity pursuant to West Virginia Code § 29-12A-
5(a)(11). Under that statutory provision, immunity is extended to claims covered by workers’
compensation law. When the accident occurred on May 31, 2016, the petitioner was on-duty as a
Federal Protective Service Inspector. He was also driving a marked Homeland Security Police car
owned by the United States General Services Administration. Because the petitioner received
workers’ compensation benefits as a result of the accident, the City of Milton, as a political
subdivision is immune from liability.


                                                   2
                [t]he ultimate determination of whether qualified or statutory
                immunity bars a civil action is one of law for the court to determine.
                Therefore, unless there is a bona fide dispute as to the foundational
                or historical facts that underlie the immunity determination, the
                ultimate questions of statutory or qualified immunity are ripe for
                summary disposition.

Syl. pt. 1, Hutchison, 198 W. Va. 139, 479 S.E.2d 649.

         The Act, West Virginia Code § 29-12A-1 et seq., of which the statutes at issue herein are
a part, has as “[i]ts purposes . . . to limit liability of political subdivisions and provide immunity to
political subdivisions in certain instances and to regulate the costs and coverage of insurance
available to political subdivisions for such liability.” W. Va. Code § 29-12A-1. The City is a
political subdivision within the definition of the Act, and, as such, the City is entitled to the
protections of the Act. See W. Va. Code § 29-12A-3(c) (defining “political subdivision” to include
“any . . . municipality”). See also W. Va. Code § 29-12A-3(b) (defining “municipality” as “any
incorporated city, town or village and all institutions, agencies or instrumentalities of a
municipality”).

        Despite the Act’s limitation of a political subdivision’s liability, West Virginia Code § 29-
12A-5 provides immunities from liability in certain circumstances. West Virginia Code § 29-12A-
5(b)(2), upon which petitioner bases his claim for relief, provides:

         (b) An employee of a political subdivision is immune from liability unless
         one of the following applies:

            (1) His or her acts or omissions were manifestly outside the scope of
                employment or official responsibilities;
            (2) His or her acts or omissions were with malicious purpose, in bad
                faith, or in a wanton or reckless manner; or
            (3) Liability is expressly imposed upon the employee by a provision of
                this code.

        Petitioner argues that the circuit court erred in granting summary judgment to the
defendants based upon the immunity from liability provided by West Virginia Code § 29-12A-5
because the actions of Officer Davis fall within one of the exceptions listed in West Virginia Code
§ 29-12A-5(b). One of the exceptions to immunity applies when an employee’s acts or omissions
were of a malicious purpose, in bad faith, or in a wanton or reckless manner. West Virginia Code
§ 29-12A-5(b)(2). The petitioner contends that the facts of the case demonstrate that Officer Davis
made an intentional choice to pay more attention to his in-car terminal than the road in front of
him as he sped down Route 60, creating a danger to himself and other drivers on the road. Petitioner
further argues that Officer Davis’s behavior is precisely the conduct which the courts have
classified as wanton and reckless. He maintains that summary judgment is inappropriate when
reasonable minds could differ as to the conclusions to draw from the underlying facts in this case

                                                   3
as to whether the behavior of Officer Davis was in bad faith, malicious, wanton or reckless,
subjecting him to liability under West Virginia Code § 29-12A-5(b).

        By contrast, Officer Davis argues that he did not intentionally collide with the petitioner’s
car or act in a way that amounts to bad faith, malicious, wanton or reckless behavior. Officer Davis
additionally argues that the petitioner relies upon speculation, unsupported allegations, and the
building of one inference upon another. He argues that Mr. Thomas produced no evidence to
indicate how long he looked at his terminal, and cites no authority that Officer Davis’s speed was
wanton or reckless under West Virginia traffic laws. Officer Davis contends that the facts do not
overcome his immunity under the Act and that summary judgment was proper in this case.

       Applying West Virginia Code § 29-12A-5 and West Virginia Code § 29-12A-5(b) to this
case, we conclude that the circuit court did not err when it granted summary judgment in favor of
the defendants. Furthermore, we conclude that the circuit court set forth sufficient reasoning to
conclude that there is simply no evidence that Officer Davis intentionally, maliciously, or
recklessly struck petitioner’s car. The Court finds that Officer Davis is immune from suit and
summary judgment was properly granted in this case.

                                                                                          Affirmed.

ISSUED: March 26, 2021

CONCURRED IN BY:

Chief Justice Evan H. Jenkins
Justice Elizabeth D. Walker
Justice Tim Armstead
Justice William R. Wooton

DISSENTING:

Justice John A. Hutchison




                                                 4